IN THE SUPREME COURT OF THE STATE OF NEVADA

 

TUESDAY LYNCH, No. 84913
Appellant,
vs.
RENO SUITES, INC., F L. E D
ERs eat JUN 30 2022
ELIZABETH A. BROWN
CLERK OF SUPREME COURT
By.

ORDER DISMISSING APPEAL DEPUTY CLERK

This is a pro se appeal from an order granting a motion to
dismiss an appeal from Reno Justice Court. Second Judicial District Court,
Washoe County; Connie J. Steinheimer, Judge.

The district courts have final appellate jurisdiction over cases
arising in the justice courts. Nev, Const. art. 6, § 6; see also Waugh v.
Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360 (1969). Accordingly, this court
lacks jurisdiction over this appeal, and therefore

ORDERS this appeal DISMISSED.

JoNce Mow J.

Hardesty

 

AV GES i

Stiglich

ce: Hon. Connie J. Steinheimer, District Judge
Tuesday Lynch
Hoy Chrissinger Vallas, PC
Washoe District Court Clerk

Supreme Court
oF
NEVADA

(0) 197A EB 22-2003!